IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SDO FUND II D32, LLC,                        : No. 396 MAL 2020
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
GERARD T. DONAHUE,                           :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of February, 2021, the Petition for Allowance of Appeal

and the Application for Leave to Withdraw are DENIED.